NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



BRIAN METROCAVAGE and SHARY            )
METROCAVAGE,                           )
                                       )
               Appellants,             )
                                       )
v.                                     )             Case No. 2D17-3388
                                       )
THE BANK OF NEW YORK MELLON            )
f/k/a THE BANK OF NEW YORK as          )
trustee for the certificate holders of )
CWABS 2004-2005; NATIONSTAR            )
MORTGAGE, LLC f/k/a CENTEX             )
HOME EQUITY CO., LLC; BANK OF          )
AMERICA, N.A. f/k/a BAC HOME           )
LOAN SERVICING, L.P.; FIELD            )
ASSET SERVICES, INC.,                  )
                                       )
               Appellees.              )
___________________________________)

Opinion filed December 5, 2018.

Appeal from the Circuit Court for Manatee
County; Lon Arend, Judge.

Brian Metrocavage and Shary
Metrocavage, pro se.

Nancy M. Wallace of Akerman, LLP,
Tallahassee; William P. Heller of Akerman,
LLP, Fort Lauderdale; and Eric M. Levine of
Akerman, LLP, West Palm Beach, for
Appellee Bank of America.

No appearance for remaining Appellees.
PER CURIAM.


           Affirmed.


LaROSE, C.J., and KHOUZAM and BLACK, JJ., Concur.




                                    -2-